DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
In claim 1, line 6, “the controller configured determine” should be –the controller configured to determine--.
In claim 7, line 3, “controlling separately controlling” should be –separately controlling--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Components for conditioning a sleep environment in claim 1 (temperature adjustment components (fans, fluids, thermoelectric devices; paragraph 34) or pressure adjustment components (controllable bladders or coils; paragraph 35)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12-15, 19-21 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the bed" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12, 13, and 14 recite “the bed system of claim 17” in line 1. However claim 17 recites a method not a bed system. 
For the purposes of compact prosecution, Examiner is interpreting claims 12-14 to be dependent on claim 9.
Claim 12 recites the limitation "the bed" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the bed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “an expected number of sleepers” in line 1. It is not clear if this is a new instance or the same instance mentioned in claim 9, line 2.
Claim 15 recites the limitation "the bed" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “identities of the sleepers” in line 1. It is not clear if this is a new instance or the same instance mentioned in claim 16, line 3.
Claim 19 recites the limitation "the pressure sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20 and 21 inherit the deficiencies of claim 19 and are likewise rejected.
Claim 25 recites the limitation “a smartphone” in line 2. It is not clear if this is a new instance or the same smartphone mentioned in claim 24, line 3. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim references a claim not previously set forth. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purposes of compact prosecution, Examiner is interpreting claims 12-14 to be dependent on claim 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0283530 (Main et al., hereinafter Main).
In regards to claims 1 and 2, Main discloses a bedding system (title and abstract; paragraphs [0041]-[0072] and figures 1, 4-5) comprising:
a sleep surface (required part of a mattress/bedding system 16; paragraph 46);
sensors configured to sense sleepers on the sleep surface (pressure sensors (11) configured to acquire pressure data for a single person or two people lying on the sleep surface);
components for conditioning a sleep environment of the sleep surface (an adjustable fluid bladder system for adjusting firmness of an adjustable mattress (16) of the bedding system); and
a controller configured to receive information from the sensors and to provide commands to the components for conditioning the sleep environment (a control processor unit (14) configured to receive the pressure data from the pressure sensors (11) and adjust the fluid bladder system; see paragraph 22),
wherein the controller is further configured to determine the identities of  sleepers on the sleep surface based on information from the sensors and predetermined information regarding at least some of the sleepers (paragraphs 81-93 show the process of how a user is profiled by the machine and detects the presence or absence of the users). 
Main does not explicitly state that a controller of a bed system is configured determine a number of sleepers on a sleep surface and to provide at least some different commands to components based on at least a number of sleepers on the sleep surface. 

Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the controller configured to determine a number of sleepers on a sleep surface and to provide at least some different commands to components based on at least a number of sleepers on the sleep surface because it would be a required step to be able to independently control each side of the bedding system based on the presence of absence of different users and their specific profiles. 
In regards to claim 3, Main discloses the limitations of claim 2. In addition, Main states in paragraph 79 that other pressure related parameters can be calculated from the pressure data which includes an estimate of a person’s weight.
In regards to claim 4, Main discloses the limitations of claim 3. In addition, Main states in paragraph 89 a required weight threshold value to overcome a “bed empty” state, which shows the controller ignoring the indication of weight if the weight is below a predetermined weight. 
In regards to claim 5, Main discloses the limitations of claim 1.  In addition, Main states that state or sleep stage information can be passed to the machine learning process (6) to compare the night's sleep to previous or average patterns recorded (see paragraph [0092]), which 
In regards to claim 6, Main discloses the limitations of claim 1.  In addition, Main states that the machine vision process determines the identity of the person entering the bed in paragraph 81. Note that the way this is determined is a physical profile, which includes information about weight of the sleeper and sleep body positions (sleep posture) (see paragraphs 81-86). 
In regards to claim 7, Main discloses the limitations of claim 1. In addition, Main discloses that the bedding system can include a thermal control device that regulates temperature (121 and 123) on the mattress surface (see paragraphs [0098]-[0099]), and the adjustable fluid bladder system for adjusting firmness of the mattress (16) and that each side can be adjusted independently in the two person embodiment (see paragraphs [0021], [0043], [0071]-[0072], [0098] and figures 4-5).
In regards to claim 8, Main discloses the limitations of claim 7. In addition, Main discloses that a two person bedding system analyses pressure and contact area data independently for each person and adjusts firmness on each side of the bed to optimize comfort and support attributes for the size, weight, and sleeping position of each person (see paragraph [0043]). This makes the controller configured to determine a side of sleep surface for each sleeper on the sleep surface.
In regards to claim 9, Main discloses the limitations of claim 1. In addition, Main shows that the bedding system can support the acquisition of pressure data for a single person or the simultaneous acquisition of data for two people, and that sleep state or sleep stage information can be passed to the machine learning process (6) to compare the night's sleep to previous or 
In regards to claims 10 and 11, Main discloses the limitations of claims 9 and 4. In addition, Main states that when a person first lies on a two person mattress,  the machine vision process (5) analyzes the two-dimensional pressure image of the sleeper and derives a physical profile which is matched to the two physical profiles stored during the set up process of the bedding system (see paragraph [0081]). Based on this information, the sleep system would apply the sleep profile of only one user and would require the controller to provide commands to the components based on a single sleep environment profile. Main also states that each side is customized according to the individual sleep profile (see paragraph [0043]). This would require the controller to be configured to utilize a double optimized sleeper environment profile when the pressure sensors indicate two people sleeping together. 
In regards to claim 12, Main discloses the limitations of the system of claim 9. Main further states that sleep state or sleep stage information can be passed to the machine learning process (6) to compare the night's sleep to previous or average patterns recorded of sleepers (see paragraphs [0081]-[0092]). This requires the controller to be configured to determine an expected number of sleepers on the sleep surface based on information of historical use of the bed.
In regards to claim 13, Main discloses the limitations of claim 9. In addition, Main states a condition for the bed that is “empty” (no sleepers) and does not condition the sleep environment in paragraph 89. Paragraph 90 shows that the conditioning happens when the bed is not empty, which meets the limitation of the claim. 
In regards to claim 14, Main discloses the limitations of claim 9. In addition, Main states that, once the initial bedding system set up is complete, the comfort and support engine (9) can automatically implement the back or side settings based on the sleeping position detected by the machine vision process (5) (see paragraph [0115]), which makes the controller configured to condition the bed for a sleeper prior to the sleeper entering the bed if the expected number of sleepers is non-zero.

In regards to claim 16, Main discloses a method of adjusting firmness of an adjustable mattress of a bedding system using an adjustable fluid bladder system (title; abstract paragraph 71; figures 1 and 4-5). Main shows the following steps:
determining, by a controller, a number of sleepers in a bed (paragraphs 43, 48, 81-124; control adjustment system determines amount of people in bed in two person embodiment by analysis of pressure image data matched to stored physical profiles; determination of number of sleepers is required for changing sleep state sequence);
determining identities, by the controller, of the sleepers in the bed (paragraphs 43, 48, 81-93-124; control adjustment system determines identities using physical profiles); and
conditioning a sleep environment of the bed based on the number of sleepers and identities of the sleepers (paragraphs 43, 48, 81-124; control adjustment system determines amount of people in bed in two person embodiment; independent control of sides based on presence or absence of sleepers). 
In regards to claim 17, Main discloses the limitations of claim 16.In addition, Main shows that the bed provides a sleep surface for two sleepers, and temperature and firmness of the 
 wherein the sleep environment of the bed is conditioned based on a sleep environment profile associated with each of the sleepers (paragraphs 43, 48, 81-124).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0283530 (Main et al.) as applied to claim 16 above, and further in view of US 10,945,659 (Kahn et al., hereinafter Kahn).
  In regards to claim 23, Main discloses the limitation of claim 16. Main states that in paragraph 95 that the control processor unit can wirelessly connect to an external user interface device such as a laptop, tablet, or smartphone device. In a related area, Kahn discloses a dual sleep monitor (title and abstract).  
In a related area, Kahn discloses a dual sleep monitor (title and abstract). Of note are figures 1A, 1B, 1C, 2A, 2B, 3, 4, and 5 and column 2, line 57-column 9, line 40 which show the two person sensor embodiments of the sleep bedding system. Figure 4 in particular shows the presence of server (460) and column 6, line 8-column 8, line 38 state that the server can optimize the sleep environment of the bed based on the collective user statistics (475) to make predictions. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Main to condition the bed based on a sleep environment profile provided by a server in order to predict future health issues and make updates to the sleep environment accordingly as taught by Kahn.
In regards to claim 24, Main and Kahn disclose the limitations of claim 23. In addition, Figure 3 of Kahn shows the use of a smartphone to control the sleep environment in column 5, 
In regards to claim 25, Main and Kahn disclose the limitations of claim 24. While they do not explicitly state deleting the sleep environment profile provided to the bed in response to a request from a smartphone associated with a sleeper, deleting/removing unwanted or unneeded information stored in memory is common practice to one of ordinary skill in the art to free up memory. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the step of deleting the sleep environment profile in the method of Main and Kahn in order to free up memory resources.

Allowable Subject Matter
Claims 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 15, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the controller is configured to determine an expected number of sleepers on the sleep surface based on location information of a smartphone of a historical sleeper for the  bed system.
In regards to claim 18, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the steps of 
determining whether there is an expectation that the number of sleepers in the bed will change, and 
conditioning both the right and left sides of the bed based on the sleep environment profile associated with a sleeper in the bed in response to determining that there is no expectation that the number of sleepers in the bed will change, and
conditioning a side of the bed of the sleeper in the bed with the sleep environment profile associated with that sleeper and conditioning another side of the bed without the sleeper with the sleep environment profile associated with a sleeper expected to enter the bed. 
Claims 19-22 are dependent on allowable matter from claim 18 and would be allowable once the 112 rejections are overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791